EXHIBIT 3.2 CERTIFICATE OF DESIGNATIONS OF BLAST ENERGY SERVICES, INC. ESTABLISHING THE DESIGNATIONS, PREFERENCES, LIMITATIONS AND RELATIVE RIGHTS OF ITS SERIES A CONVERTIBLE PREFERRED STOCK Pursuant to Section 21.155 of the Texas Business Organizations Code, Blast Energy Services, Inc., a corporation organized and existing under the State of Texas (the "Company"), DOES HEREBY CERTIFY that pursuant to the authority conferred upon the Board of Directors by the Certificate of Incorporation of the Company, and pursuant to Section 21.155 of the Texas Business Organizations Code, the Board of Directors, by unanimous written consent of all members of the Board of Directors on February 27, 2008, duly adopted a resolution providing for the issuance of a series of Eight Million (8,000,000) shares of Series A Convertible Preferred Stock, which resolution is and reads as follows: RESOLVED, that pursuant to the authority expressly granted to and invested in the Board of Directors of Blast Energy Services, Inc. (the "Company") by the provisions of the Certificate of Incorporation of the Company, a series of the preferred stock, par value $0.001 per share, of the Company be, and it hereby is, established; and FURTHER RESOLVED, that the series of preferred stock of the Company be, and it hereby is, given the distinctive designation of "Series A Convertible Preferred Stock"; and FURTHER RESOLVED, that the
